Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 12/17/2021, with respect to claims 1, 3-6, 8, 10, and 12-13 have been fully considered and are persuasive.  The objection of claims 1, 3-6, 8, 10, and 12-13 has been withdrawn. 
Applicant’s arguments, see page 6, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 10-12, and 14 under 35 U.S.C. 103 as being unpatentable over US 20170093757 Al to Gareau in view of US-20200295874-A1 to Cheng, from hereon Cheng-874, US 20190190690 Al to Zhong, and US 20200220650 Al to Cheng, from hereon Cheng-650 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20020015405-A1 to Sepponen et al.
Applicant’s arguments, see page 6, filed 12/17/2021, with respect to the rejection(s) of claim(s) 6-8 under  35 U.S.C. 103 as being unpatentable over US 20170093757 Al to Gareau in view of US 20190190690 Al to Zhong and US 20200220650 Al to Cheng, from hereon Cheng-650 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20020015405-A1 to Sepponen et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170093757 A1 to Gareau in view of US-20200295874-A1 to Cheng, from hereon Cheng- .

Regarding claim 1 Gareau teaches a data transmission method, comprising: obtaining, by a sending apparatus, a code block set (P.80 discloses obtaining a code block set described as an ordered set block ); but does not teach...determining, by the sending apparatus, whether the code block set comprises an idle code block; if the code block set comprises an idle code block, generating, by the sending apparatus, a dedicated code block, wherein the dedicated code block comprises an indication field and a data field, wherein the data field is used to carry a service, the indication field carries indication information, and the indication information is used to indicate that the dedicated code block and the data field carry the service; replacing, by the sending apparatus, the idle code block with the dedicated code block to obtain a target code block set; and sending, by the sending apparatus, the target code block set.

Cheng-874 teaches... determining, by the sending apparatus, whether the code block set comprises an idle code block (P. 77-78 discloses the determination whether the code block set comprises an idle code block described as identifying an idle block as it contains a check code as one of its bits corresponds to its own code block type identifier);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Cheng-874 because it allows an apparatus or method to increase the volume of data stream 

Zhong teaches...if the code block set comprises an idle code block, generating, by the sending apparatus, a dedicated code block, wherein the dedicated code block comprises an indication field and a data field (P.116 discloses a dedicated block comprising an indication field described as a data block indicating the format and a data field described as the remaining code block bit marked as K2 indicating the data being transported as illustrated in Fig.7 and 8), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Zhong because it allows an apparatus or method to transmit or receive a service where an original data stream inserting a quantity mark k into a data stream and be able to regenerate the data at its destination providing an end to end service (Zhong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Sepponen teaches... wherein the dedicated code block comprises an indication field and a data field, wherein the data field is used to carry a service, the indication field carries indication information, and the indication information is used to indicate that the dedicated code block 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Sepponen because it allows an apparatus or method to transmit or receive a service where the data code blocks are transmitted and received where the transport format combine indicator  is decoded into corresponding transport channels TFI information that are associated with the transport block which contains all information for proper decoding and information (Sepponen, P.27). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Cheng-650 teaches...replacing, by the sending apparatus, the idle code block with the dedicated code block to obtain a target code block set (Fig. 1, P.43, discloses replacing the idle code block with a dedicated code block to obtain a target block code set described as an OAM block as identified on step $120); and sending, by the sending apparatus, the target code block set (Fig. 1, P.44, discloses the sending by an apparatus the target code block set as identified in step S- 130).



Regarding claim 2 Gareau, Cheng-874, Zhong, Sepponen, and Cheng-650 teach the method according to claim 1, Cheng-650 teaches...wherein the service comprises a best-effort (BE) service or an overhead (OH) service (P.41 discloses the service being an OAM service).

Regarding claim 3 Gareau, Cheng-874, Zhong, Sepponen, and Cheng-650 teach the method according to claim 2, wherein the service is the BE service; and the generating, by the sending apparatus, the dedicated code block comprises: determining, by the sending apparatus, that the Oth to 7th bits and/or 32nd to 35th bits of the dedicated code block are the indication field; determining, by the sending apparatus, that 8th to 31st bits and/or 36th to 63rd bits of the dedicated code block are the data field; and encapsulating, by the sending apparatus, the BE service into the data field (As addressed on claim 2 above, BE service was not selected as part of the rejection and thus not given patentable weight in this office action).

Regarding claim 5 Gareau, Cheng-874, Zhong, Sepponen, and Cheng-650 teach the method according to claim 1, Cheng-650 teaches...wherein before the generating, by the sending apparatus, a dedicated code block, the method further comprises: determining, by the sending apparatus, the service that needs to be added to the dedicated code block (P.48, discloses the determining the service that needs to be added to the dedicated code block in this case an OAM code block).

Regarding claim 10 Gareau teaches a sending apparatus, wherein the apparatus comprises a processor (P. 142), and wherein the processor is configured to (P.115 discloses the processor configured to perform the functions described) obtain a code block set (P.80 discloses obtaining a code block set described as an ordered set block ); but does not teach...determine whether the code block set comprises an idle code block; when the code block set comprises an idle code block, generate a dedicated code block, wherein the dedicated code block comprises an indication field and a data field, the data field is used to carry a service, the indication field carries indication information, and the indication information is used to indicate that the dedicated code block and the data field carry the service; configured to replace the idle code block with the dedicated code block to obtain a target code block set; and send the target code block set.

Cheng-874 teaches...determine whether the code block set comprises an idle code block; when the code block set comprises an idle code block (P. 77-78 discloses the determination whether 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Cheng-874 because it allows an apparatus or method to increase the volume of data stream due to insertion of OAM block avoiding occupation of more transmission resources where the OEM block may usually be a code block replacing the idle block (Cheng-874, P.81, Lns.1-6). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Zhong teaches...generate a dedicated code block, wherein the dedicated code block comprises an indication field and a data field, the data field is used to carry a service (P.116 discloses a dedicated block comprising an indication field described as a data block indicating the format and a data field described as the remaining code block bit marked as K2 indicating the data being transported as illustrated in Fig.7 and 8)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Zhong because it allows an apparatus or method to transmit or receive a service where an original data stream inserting a quantity mark k into a data stream and be able to regenerate the data at its destination providing an end to end service (Zhong, Abs). The motivation is that 

Sepponen teaches... wherein the dedicated code block comprises an indication field and a data field, wherein the data field is used to carry a service, the indication field carries indication information, and the indication information is used to indicate that the dedicated code block and the data field carry the service (Fig. 3A-B, P.23-24 discloses the code block described as data block comprises an indication field and data field which is used to carry a service and the indication information described as transport format indicator (P.25)used to indicate that the code clock carry a service  );

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Sepponen because it allows an apparatus or method to transmit or receive a service where the data code blocks are transmitted and received where the transport format combine indicator  is decoded into corresponding transport channels TFI information that are associated with the transport block which contains all information for proper decoding and information (Sepponen, P.27). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Cheng-650 teaches...configured to replace the idle code block with the dedicated code block to obtain a target code block set (Fig. 1, P.43, discloses replacing the idle code block with a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Cheng-650 because it allows an apparatus or method to transmit and receive a service such as OAM in response to a message as part of a field replacing idle blocks in a data stream sending the data stream carrying the OAM block (Cheng-650, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Gareau, Cheng-874, Zhong, Sepponen, and Cheng-650 teach the sending apparatus according to claim 10, wherein the service comprises a best-effort (BE) service or an overhead (OH) service (P.41 discloses the service being an OAM service).

Regarding claim 12 Gareau, Cheng-874, Zhong, Sepponen, and Cheng-650 teach the sending apparatus according to claim 11, wherein the processor IS configured to: determine that the Oth to 7th bits and/or 32nd to 35th bits of the dedicated code block are the indication field; and determine that the 3th to 31st bits and/or 36th to 63rd bits are the data field; and encapsulate the BE service into the data field (As addressed on claim 12 above, BE service was not selected as part of the rejection and thus not given patentable weight in this office action).

Regarding claim 14 Gareau, Cheng-874, Zhong, Sepponen, and Cheng-650 teach the sending apparatus according to claim 10, Cheng-650 teaches...wherein the processor 1s configured to: determine the service that needs to be added to the dedicated code block (P.48, discloses the determining the service that needs to be added to the dedicated code block in this case an OAM code block).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170093757 A1 to Gareau in view of US 20190190690 A1 to Zhong, US 20200220650 A1 to Cheng, from hereon Cheng-650 and US-20020015405-A1 to Sepponen et al. from hereon Sepponen.

Regarding claim 6 Gareau teaches a data transmission method, comprising: receiving, by a receiving apparatus, a code block set sent by a sending apparatus (P.80 discloses obtaining a code block set described as an ordered set block ); but does not teach...determining, by the receiving apparatus, whether the code block set comprises a dedicated code block, wherein the dedicated code block comprises an indication field and a data field, the data field is used to carry a service, the indication field carries indication information, and the indication information is used to indicate that the dedicated code block and the data field carry the service; if the code block set comprises the dedicated code block, extracting, by the receiving apparatus, the service; and replacing, by the receiving apparatus, the dedicated code block with an idle code block to obtain a target code block set.

Zhong teaches...determining, by the receiving apparatus, whether the code block set comprises a dedicated code block, wherein the dedicated code block comprises an indication field and a data field (P.116 discloses a dedicated block comprising an indication field described as a data block indicating the format and a data field described as the remaining code block bit marked as K2 indicating the data being transported as illustrated in Fig.7 and 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Zhong because it allows an apparatus or method to transmit or receive a service where an original data stream inserting a quantity mark k into a data stream and be able to regenerate the data at its destination providing an end to end service (Zhong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Sepponen teaches... wherein the dedicated code block comprises an indication field and a data field, wherein the data field is used to carry a service, the indication field carries indication information, and the indication information is used to indicate that the dedicated code block and the data field carry the service (Fig. 3A-B, P.23-24 discloses the code block described as data block comprises an indication field and data field which is used to carry a service and the indication information described as transport format indicator (P.25)used to indicate that the code clock carry a service  );

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Sepponen because it allows an apparatus or method to transmit or receive a service where the data code blocks are transmitted and received where the transport format combine indicator  is decoded into corresponding transport channels TFI information that are associated with the transport block which contains all information for proper decoding and information (Sepponen, P.27). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Cheng-650 teaches...if the code block set comprises a dedicated code block, extracting, by the receiving apparatus, the service; and replacing, by the receiving apparatus, the dedicated code block with an idle code block to obtain a target code block set (Fig. 4, P. 142, discloses the reception of a dedicated block, extracting the service and replacing with the idle code block).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gareau by incorporating the teachings of Cheng-650 because it allows an apparatus or method to transmit and receive a service such as OAM in response to a message as part of a field replacing idle blocks in a data stream sending the data stream carrying the OAM block (Cheng-650, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 7 Gareau, Zhong, Sepponen, and Cheng-650 teach the method according to claim 6, wherein the service comprises a best-effort (BE) service or an overhead (OH) service (P.41 discloses the service being an OAM service).

Regarding claim 8 Gareau, Zhong, Sepponen, and Cheng-650 teach the method according to claim 7, wherein the service is the BE service; and the extracting, by the receiving apparatus, the service comprises: determining, by the receiving apparatus, that the Oth to 7th bits and/or 32nd to 35th bits of the dedicated code block are the indication field; determining, by the receiving apparatus, that the 8th to 31st bits and/or 36th to 63rd bits of the dedicated code block are the data field; and extracting, by the receiving apparatus, the BE service from the data field (As addressed on claim 2 above, BE service was not selected as part of the rejection and thus not given patentable weight in this office action).

Allowable Subject Matter
Claims 4, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the main reason for allowance for the claim under discussion is the inclusion of “the dedicated code block comprises: determining, by the sending apparatus, that the Oth to 7th bits and/or . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US 20180076932 A1 to Okada discloses Ethernet Flex and overhead, and WO2017070851-A1 to Niu discloses multiplexing of multiple streams of Ethernet data over flexE.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476